DETAILED ACTION
This is the final office action regarding application number 16/511525, filed on July 15, 2019. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Amendment
The amendment filed on January 04, 2022 has been entered. Claims 1-14 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed on October 07, 2021. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claims 1-2, 7-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jochman, US 20170314561 (hereafter Jochman), and further in view of Po et al., US 20150034345 (hereafter Po), Mehran et al., WO 2013070150 (hereafter Mehran), and Trinkner et al., US 5928535 (hereafter Trinkner).
Regarding claim 1, Jochman teaches a power system including a generator driven by an engine. Jochman teaches,
“A welding machine, comprising:” 
“a welding power supply;” (Paragraph [28] teaches “a power system provides welding-type power”)

    PNG
    media_image1.png
    574
    847
    media_image1.png
    Greyscale

Fig. 1 of Jochman teaches engine driven generator with air compressor and fan for welding power supply
“a chassis structure at least partially forming an engine compartment;” (Fig. 1 and 5 teaches enclosure 102 corresponding to the chassis structure of the instant claim.) 
“an internal combustion engine located within the engine compartment;” (Engine 104 inside enclosure 102 as taught in Fig. 1 and 5. Paragraph [17] teaches 
“a generator operatively connected to the welding power supply to supply electrical energy to the welding power supply, wherein the generator comprises a rotor shaft driven by the internal combustion engine;” (Paragraph [28] teaches “a power system provides welding-type power having an enclosure that includes a generator configured to be driven by an engine and contained in the enclosure, the generator coupled to the engine on a first side of the generator… and power conversion circuitry operatively connected to the generator”) 
“an air compressor or a hydraulic pump, comprising a driven pulley;” (Fig. 1 teaches air compressor 110. Paragraph [14] teaches “the air compressor is driven by the end of an armature shaft via a belt and pulley system.”) 
 “and a fuel tank mounted within the chassis structure” (Fig. 1 teaches fuel tank 108 located below engine and generator within the housing of welding machine.)
“wherein … ….a second cooling air flow that cools the fuel tank.” ( The limitation is interpreted as the cooling air can cool multiple components as described in paragraph [47] of the instant specification “some of the airflow created by the axial generator cooling fan 33 can be directed away from the generator 30 to cool other components in the engine compartment, such as the fuel tank 44 for example.” 
Jochman teaches air routing path 301 that cools multiple components like engine, air compressor, and fuel tank in paragraph [42, 50].)
 “ wherein the annular pulley ring is coupled to the driven pulley by a drive belt that transfers power from the central hub that is attached to the rotor shaft to the driven pulley through the annular pulley ring and drive belt, to power the air compressor or the hydraulic pump;”(Jochman teaches “A compressor positioned at the second side of the generator opposite from the engine, the compressor including a compressor shaft extending toward the generator and configured to be driven by the generator clutch. The power system includes a belt configured to operatively link the generator clutch and a compressor pulley coupled to the compressor shaft” in paragraph [23]. Thus Jochman teaches air compressor 509 connected to the generator pulley 510 via belt 524 where the generator is transferring power to the air compressor in Fig. 3. 

    PNG
    media_image2.png
    594
    661
    media_image2.png
    Greyscale

Fig. 3 of Jochman teaches  “a belting system that links the compressor pulley 509 to the generator clutch 510 via a generally tortuous (e.g., “heart-shaped”) pathway” in paragraph [43].)
Jochman teaches a generator clutch that drives an air compressor. Jochman does not explicitly teach an axial fan with pulley ring, the fan driven by a 
“wherein the axial …..cooling fan comprises a plurality of fan blades extending between a central hub that is attached to the rotor shaft and an annular pulley ring connecting the fan blades” (The limitation “a plurality of fan blades extending between a central hub” is describing an axial fan.
Po teaches an axial fan with pulley to cool an electric power tool. Hence Po is solving the same problem of designing a fan with blades and pulley as the instant claim. 

    PNG
    media_image3.png
    570
    708
    media_image3.png
    Greyscale

Fig. 1 of Po teaches an axial fan with hub, blades, and a pulley mounted on a shaft and connected to another pulley by a belt
Po teaches an axial fan 2 that comprises a hub 21, blades 211, pulley 23 in Fig. 1. The hub 21 is connected to a shaft 11 wherein pulley 23 and shaft 11 rotate together as taught in paragraph [28]. Po further teaches in paragraph [23] that pulley 23 is driven by belt 15 which connected to a driving unit 5. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the engine fan in Jochman with the axial cooling fan as taught in Po. One of ordinary skill in the art would have been motivated to do so because the driving unit can transfer kinetic energy to a flywheel through the belt and pulley of the fan as taught in abstract of Po. )
Primary combination of references does not explicitly teach that fan pulley is driven by a generator, the fan cooling the generator, the fan pulley driving an air compressor,  and fuel tank extending beneath engine and generator.
“an axial generator cooling fan driven by the rotor shaft of the generator, ….wherein the axial generator cooling fan generates a first cooling air flow that cools the generator,” (Mehran teaches a pulley with hub and blades “configured for fitting to a machine which is to be cooled by an air flow generated by the pulley” as taught in abstract. Hence Mehran is solving the same problem of cooling a generator as the instant claim.
Mehran teaches an axial fan with pulley mounted on a rotatable shaft 3 from a machine 5 as taught in Fig. 3. Page 4, paragraph 6 teaches “The machine 5 takes the form primarily of an electrical machine such as a generator or an electric motor which when operating generates heat and therefore needs to be cooled. 

    PNG
    media_image4.png
    215
    460
    media_image4.png
    Greyscale

Fig. 3 of Mehran teaches an axial fan mounted on a generator shaft
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to mount the fan with pulley ring to the rotor shaft of the generator to replace the clutch in Jochman and use the fan to generate cool air flow as taught in Mehran. One of ordinary skill in the art 
 
    PNG
    media_image5.png
    747
    578
    media_image5.png
    Greyscale

Fig. 1 of Trinkner teaches a fuel tank located below engine and generator. Fuel tube 15 fits to the opening 53 while engine exhaust 73 fits through the opening 75. 
 “wherein the fuel tank extends beneath both of the internal combustion engine and the generator,”(Primary combination of references does not explicitly teach a fuel tank extending beneath engine and generator.
Trinkner teaches a fuel tank that holds fuel for welding machines. Hence Trinkner is solving the same problem of designing an optimized fuel tank as the instant claim.  Trinkner teaches a fuel tank 7 that extends beneath both engine 3 and generator 4 as taught in Fig. 1 and 2. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to place the fuel tank under engine and generator as taught in Trinkner in the welding system in Jochman. One of ordinary skill in the art would have been motivated to do so to provide “protective and aesthetic features” as taught in column 2, line 1 in Trinkner.)
Regarding claim 2,
“The welding machine of claim 1, wherein the generator comprises a generator housing, and the axial generator cooling fan is located external to the generator housing.” (Jochman teaches housing 106 for the generator and the fan 
Po teaches an axial fan 2 that comprises a hub 21, blades 211, pulley 23 in Fig. 1. The hub 21 is connected to a shaft 11 wherein pulley 23 and shaft 11 rotate together as taught in paragraph [28]. Po further teaches in paragraph [23] that pulley 23 is driven by belt 15 which connected to a driving unit 5. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the axial cooling fan as taught in Po outside the generator housing in Jochman. One of ordinary skill in the art would have been motivated to do so in order to cool the components as taught in abstract of Po.
Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A. Additionally, since the types of cooling fans for electronic components have been limited and well known in the art, it is obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. MPEP 2143.E.)
Regarding claim 7,
“The welding machine of claim 1, wherein the generator is coaxially coupled to the internal combustion engine.” (Fig. 1 of Jochman teaches shaft coaxially coupling the generator and the engine.)
Regarding claim 8,
“A welding machine, comprising: a welding power supply; a chassis structure” (Similar scope to claim 1 and therefore rejected under the same argument.)
“comprising a divider wall” (Annotated Fig. 2 of Jochman)
“that at least partially defines an engine compartment of the welding machine; a generator operatively connected to the welding power supply to supply electrical energy to the welding power supply, wherein the generator comprises a rotor shaft;” (Similar scope to claim 1 and therefore rejected under the same argument.)

    PNG
    media_image6.png
    553
    736
    media_image6.png
    Greyscale

Fig. 2 of Jochman teaches air flow path, divider wall, and cantilever shelf
“an internal combustion engine connected to drive the rotor shaft of the generator;” (Fig. 1 of Jochman)
“an axial generator cooling fan driven by the rotor shaft of the generator, wherein the axial generator cooling fan comprises a plurality of fan blades extending between a central hub attached to the rotor shaft and an annular pulley ring connecting the fan blades;
 “an auxiliary load” (Jochman teaches an air compressor as auxiliary load in Fig. 1. )
“comprising a driven pulley coupled to the annular pulley ring of the axial generator cooling fan by a drive belt that transfers power from the central hub attached to the rotor shaft to the driven pulley through the annular pulley ring and drive belt,” (Similar scope to claim 1 and therefore rejected under the same argument.)

    PNG
    media_image7.png
    477
    771
    media_image7.png
    Greyscale

Fig. 4 of Jochman teaches a cantilevered shelf from the wall. The engine is mounted on the shelf.
“wherein the axial generator cooling fan powers the auxiliary load via the annular pulley ring;” (Here auxiliary load is interpreted as an air compressor as described in paragraph [2] of original disclosure. Similar scope to claim 1 and therefore rejected under the same argument.) 
“a cantilevered engine-mounting shelf that is cantilevered from the divider wall, wherein the internal combustion engine is attached to the cantilevered engine-mounting shelf;” (Fig. 2 and Fig. 4 of Jochman teaches a shelf for engine mount. The shelf is attached to the wall. Hence this shelf is cantilevered. The engine is attached to the shelf through a bracket. )
“and a fuel tank mounted within the chassis structure, wherein the fuel tank extends beneath both of the cantilevered engine-mounting shelf and the internal combustion engine.”(Jochman does not explicitly teach fuel tank extending beneath engine and shelf.
 Trinkner teaches a fuel tank 7 that extends beneath both engine 3 and generator 4 as taught in Fig. 1 and 2. Since fuel tank is placed at the base of housing chassis 320, it is implied that engine as well as the shelf mounting engine will be above the fuel tank.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to place the fuel tank under 
Regarding claim 9,
“The welding machine of claim 8, wherein the fuel tank further extends beneath the generator.” (Similar scope to claim 1 and therefore rejected under the same argument)
Regarding claim 11,
“The welding machine of claim 8, wherein the generator comprises a generator housing, and the axial generator cooling fan is located external to the generator housing.” (Similar scope to claim 2 and therefore rejected under the same argument.)
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jochman, US 20170314561 (hereafter Jochman), and further in view of Po et al., US 20150034345 (hereafter Po), Mehran et al., WO 2013070150 (hereafter Mehran), and Trinkner et al., US 5928535 (hereafter Trinkner) as applied to claim 1 above and further in view of Silvestro, US 20040182846 (hereafter Silvestro).
 “The welding machine of claim 1, wherein the fuel tank further extends beneath the air compressor or the hydraulic pump.” (Primary combination of references does not explicitly teach a fuel tank under air compressor. 
Silvestro teaches a self-contained integrated welder/generator and compressor. Hence Silvestro is from the same field as the instant claim. Silvestro teaches a fuel tank 390 underneath an air compressor 380 in Fig. 7.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to place the fuel tank under the compressor as taught in Silvestro in the welding system of Jochman. One of ordinary skill in the art would have been motivated to do so because “The fuel tank can be positioned in various areas within the housing, but is generally positioned at or near the base of the housing or engine welder” as taught in paragraph [8] in Silvestro.)

    PNG
    media_image8.png
    401
    558
    media_image8.png
    Greyscale

Fig. 7 of Silvestro teaches fuel tank is placed below air compressor
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jochman, US 20170314561 (hereafter Jochman), and further in view of Po et al., US 20150034345 (hereafter Po), Mehran et al., WO 2013070150 (hereafter Mehran), and Trinkner et al., US 5928535 (hereafter Trinkner) as applied to claim 2 above and further in view of Morohoshi et al., US 6331740 (hereafter Morohoshi) and ATS website, 2014 (hereafter ATS). 
 “The welding machine of claim 2, further comprising a radial generator cooling fan mounted on the rotor shaft of the generator and located within the generator housing.” (Jochman does not explicitly teach a radial fan inside generator housing. 
Morohoshi teaches an engine generator unit including an engine and an electric-power generator driven by the engine. Morohoshi teaches in column 1, lines 25-30 “the outside air is also introduced into the generator by means of another cooling fan device attached thereto in order to cool the interior of the generator.” 
However, Morohoshi does not explicitly teach a radial fan. ATS teaches radial fans are used for cooling electronic components. 

    PNG
    media_image9.png
    741
    1077
    media_image9.png
    Greyscale

Screenshot 2 of ATS teaches radial fan
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the radial cooling fan as taught in ATS inside the generator housing as taught in Morohoshi to cool the generator in Jochman. One of ordinary skill in the art would have been motivated to do so because a radial fan “use less space” compared to an axial fan as taught in the screenshot 2 of ATS and can “cool the interior of the generator” as taught in Morohoshi in column 1, lines 25-30. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A. Additionally, since the types of cooling fans for electronic components have been limited and well known in the art, it is obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. MPEP 2143.E.)
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jochman, US 20170314561 (hereafter Jochman), and further in view of Po et al., US 20150034345 (hereafter Po), Mehran et al., WO 2013070150 (hereafter Mehran), and Trinkner et al., US 5928535 (hereafter Trinkner) as applied to claim 11 above and further in view of Morohoshi et al., US 6331740 (hereafter Morohoshi) and ATS website, 2014 (hereafter ATS). 
 “The welding machine of claim 11, further comprising a radial generator cooling fan mounted on the rotor shaft of the generator and located within the generator housing.” (Similar scope to claim 3 and therefore rejected under the same argument.)
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jochman, US 20170314561 (hereafter Jochman), and further in view of Po et al., US 20150034345 (hereafter Po), Mehran et al., WO 2013070150 (hereafter Mehran), and Trinkner et al., US 5928535 (hereafter Trinkner), Morohoshi, and ATS webpage, 2014 (hereafter ATS) as applied to claim 3 above and further in view of UMN website,2018 (hereafter UMN).
Regarding claim 4,
“The welding machine of claim 3, wherein the radial generator cooling fan is configured to draw air axially into the generator housing from opposite axial directions, and expel the air radially from the generator housing.” (The limitation is describing how a radial fan works. Modified Jochman does not teach how a radial fan works. UMN teaches how to select fans for cooling and is solving the same problem of cooling with fans as the instant claim. The screenshot below 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the radial fan as taught in UMN inside the generator housing in modified Jochman. One of ordinary skill in the art would have been motivated to do so because a radial fan is “efficient” as taught in UMN, screenshot 2. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)

    PNG
    media_image10.png
    1026
    1679
    media_image10.png
    Greyscale

Screenshot of UMN teaches how a radial fan works

    PNG
    media_image11.png
    644
    1573
    media_image11.png
    Greyscale

Screenshot 2 of UMN teaches motivation for using a centrifugal fan(also known as radial fan)
Regarding claim 5,
“The welding machine of claim 3, wherein the axial generator cooling fan is configured to push air axially into the generator housing, and the radial generator cooling fan is configured to pull the air axially through the generator housing and expel the air radially from the generator housing. (The limitation is describing how an axial and a radial fan work. Jochman does not explicitly teach how these fans work. UMN teaches “Air moves in a straight line through axial-flow fans parallel to the axis or impeller shaft” and in radial fans “Air enters one or both ends of the impeller parallel to the shaft and exits one side perpendicular to the shaft” in the section “Fan type Overview” in the attached pdf. Hence it is established in the prior art that when an axial fan is mounted outside a generator and a radial fan is mounted inside the generator, the axial fan pushes air parallel to the axis into the generator housing and the radial fan pulls that incoming air and expels it radially outside the housing. 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the radial fan and the axial fan as taught in UMN, inside and outside of the generator housing respectively in modified Jochman. One of ordinary skill in the art would have been motivated to do so because fans “can force air with the proper temperature and relative humidity” as taught in the first paragraph of UMN. Since all the claimed elements 
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jochman, US 20170314561 (hereafter Jochman), and further in view of Po et al., US 20150034345 (hereafter Po), Mehran et al., WO 2013070150 (hereafter Mehran), and Trinkner et al., US 5928535 (hereafter Trinkner), Morohoshi, and ATS webpage, 2014 (hereafter ATS) as applied to claim 12 above and further in view of UMN website,2018 (hereafter UMN).
Regarding claim 13,
“The welding machine of claim 12, wherein the radial generator cooling fan is configured to draw air axially into the generator housing from opposite axial directions, and expel the air radially from the generator housing.” (Similar scope to claim 4 and therefore rejected under the same argument.)
Regarding claim 14,
 “The welding machine of claim 12, wherein the axial generator cooling fan is configured to push air axially into the generator housing, and the radial generator cooling fan is configured to pull the air axially through the generator housing and expel the air radially from the generator housing.” (Similar scope to claim 5 and therefore rejected under the same argument.)
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jochman, US 20170314561 (hereafter Jochman), and further in view of Po et al., US 20150034345 (hereafter Po), Mehran et al., WO 2013070150 (hereafter Mehran), and Trinkner et al., US 5928535 (hereafter Trinkner) as applied to claim 8 above, and further in view of Isotech website, 2013 (hereafter Isotech).
 “The welding machine of claim 8, further comprising a vibration isolator that isolates the cantilevered engine-mounting shelf from the divider wall, wherein the internal combustion engine and cantilevered engine-mounting shelf apply a radial load to the vibration isolator.” (Jochman teaches “The engine 104 and generator 106 are vibration isolated from the base structure of the enclosure 102” in paragraph [35]. However, Jochman does not explicitly teach radial loading the isolator. 
Isotech teaches elastomer mounts as vibration isolators for engines, generators, and compressors and hence solving the same problem of isolation as the instant claim. Isotech further teaches that elastomer mounts can have axial and radial loading.

    PNG
    media_image12.png
    949
    1471
    media_image12.png
    Greyscale

Screenshot of Isotech teaching Elastomer mounts as vibration isolators
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the radial loaded vibration isolator as taught in Isotech as isolators in Jochman. One of ordinary skill in the art would have been motivated to do so to “limit the transmission of structure-borne vibration and impacts” as taught in the attached pdf of Isotech. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A. Additionally, since the isolators can be loaded in general either radially or axially, it is obvious to choose from a finite number of . 
Response to Arguments
Applicant’s arguments filed on January 04, 2022 with respect to claim(s)1-14 have been considered but are moot because the new ground of rejection based on the amendment of claims. The previous rejections filed on October 07, 2021 are withdrawn due to the amendment of claims 1, 6, 8, 9. However, upon further consideration, a new ground(s) of rejection is made as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761